             IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                            BALTIMORE DIVISION

 SAMUEL GREEN

          Plaintiff,
 vs.
                                                             CIVIL CASE NO.
 AMF BOWLING, INC.                                           1:19-CV-01410-ELH

         Defendant.



       EXHIBIT A TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
             OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES


        Pursuant to Rules 34(c) and 45 of the Federal Rules of Civil Procedure, and in accordance

with provided Instructions and Definitions ESIS, INC. is directed to produce for inspection and

copying certain documents or electronically stored information in your possession, custody, or

control as specified in the Document Requests set forth below.


                                         INSTRUCTIONS

       1.      Electronically stored information ("ESI"), including but not limited to electronic
mail, text messages, word processing files, spreadsheet files, and database files, should be
produced in native format or as portable document format ("PDF") images of the original files.
       2.      Documents originally in paper form may be produced as PDF images.
       3.      If the requested documents are maintained in a file, the file folder is included in the
request for production of those documents.
       4.      If documents or ESI are produced in native form (for ESI) or PDF form (for
documents or ESI), the production should be made on CD or DVD disks.
       5.      For any files provided that are protected by passwords, the passwords for such files
should be provided by separate correspondence.
       6.      Complete the enclosed form certifying the records produced in response to this
subpoena.

                                          DEFINITIONS

      “DOCUMENT” and “DOCUMENTS” mean and include any printed, typewritten,
handwritten, graphic or recorded matter of whatever character including but not limited to letters,
memoranda, telegrams, handwritten notes, books, periodicals, pamphlets, reports, records, studies,
papers, ledgers, account books, written statements of witnesses or persons having knowledge of
relevant facts, summaries of meetings or oral communications, minutes, written agendas, catalogs
and brochures, checks, check stubs, invoices, bills, statements, receipts, work orders, claims,
diaries, calendars, appointment books, journals, magnetic disks, magnetic tapes, computer
printouts, punch cards, E-mail or any other form of the computer readable material or retrievable
data stored in any computer of computer system including carbon or photographic or other types
of copies of such material.

         The term “DOCUMENT” includes the definition of “WRITING” as defined in THE
RULES OF Evidence. Without limiting the foregoing, the term “DOCUMENT” also includes any
electronically stored data on magnetic or optical storage media as an “active” file or files (readily
readable by one or more computer applications or forensics software); any “deleted” but
recoverable electronic files on said media; any electronic file fragments (files that have been
deleted and partially overwritten with new data); and slack (data fragments stored randomly from
random access memory on a hard drive during the normal operation of a computer or residual data
left on the hard drive after new data has overwritten some but not all of previously stored data).

        “RELATING TO” means supporting, constituting, depicting, respecting, regarding,
concerning, pertaining to, referring to, stating, describing, recording, noting, reflecting, containing,
embodying, memorializing, mentioning, studying, analyzing, discussing, commenting on,
contradicting, specifying, listing, summarizing, reviewing, or identifying either directly or
indirectly.

      “YOU” and “YOUR” mean the individual or entity to whom or to which this subpoena is
propounded, and anyone acting on your or its behalf, including agents, employees and contractors.

        CONCEPT SEARCH. 'Concept search' in litigation refers to the search of electronic
documents on the basis of ideas they contain, rather than just specific keywords. Concept searching
is usually implemented by broadening a keyword-based search to include synonyms or using a
thesaurus to include results related to the ideas in the search keywords, even though not directly
derived from the keyword search term.

        ELECTRONICALLY STORED INFORMATION' OR ESI. Files or other data that are
stored on computers, file servers, disks, tape or other devices or media.

        'ELECTRONIC SEARCH. In the context of e-Discovery, the ability to access all litigation
documents in searchable electronic form and use selected keywords to find applicable documents
for further review.

       EPAPER. An electronic version of a document, usually in a PDF or TIFF file format.

       KEYWORD SEARCH. The process of examining electronic documents in a collection or
system by matching a keyword or keywords with instances in the various documents.

       CLAIMANT/PLAINTIFF is :
        Marie Bull - Date of Incident: 05-12-2015
        Lorri Ponsi - Date of Incident 10-07-2014
        Bernie Smith Date of Incident 10-05-2014

       CLIENT, INSURED OR DEFENDANTS is AMF Bowling, Inc.


                                 DOCUMENTS REQUESTED

   Consistent with the aforementioned instructions and definitions, produce documents or

electronically stored information sufficient to identify all documents in your possession pertaining

the claim of Marie Bull - Date of Incident: 05-12-2015, Lorri Ponsi - Date of Incident 10-07-

2014, and Bernie Smith Date of Incident 10-05-2014with respect to the following:

   1. The entire claims and investigation file or files including but not limited to daily activity
      sheets, diary sheets, and status sheets of any insurance adjuster and/or risk
      employee/manager, internal memoranda regarding this claim created, sent and/or received
      by any insurance adjuster or other adjuster, risk employee/manager and/or by the
      Defendant(s) or an agent/employee of the Defendant(s), communications to and from all
      insurance carriers, parties, Defendant(s), or potential parties, request(s) for investigation,
      and/or reports/findings of investigators, both in-house and/or independent and/or all
      insurance policies of the Defendant(s), EXCLUDING REFERENCES TO MENTAL
      IMPRESSIONS, CONCLUSIONS, OR OPINIONS REPRESENTING THE VALUE
      OR MERIT OF THE CLAIM OR DEFENSE OR RESPECTING STRATEGY OR
      TACTICS AND PRIVILEGED COMMUNICATIONS FROM COUNSEL.

   2. All statements and communications of any and all witnesses including any and all
      statements involving the claims of the above-reference Plaintiffs and/or Claimants,
      including taped recordings, whether transcribed or not, as well as all written statements,
      EXCLUDING REFERENCES TO MENTAL IMPRESSIONS, CONCLUSIONS,
      OR OPINIONS REPRESENTING THE VALUE OR MERIT OF THE CLAIM OR
      DEFENSE OR RESPECTING STRATEGY OR TACTICS AND PRIVILEGED
      COMMUNICATIONS FROM COUNSEL.

   3. Copies of any and all photographs, diagrams, drawings, charts, models, movie films or
      video-tapes which relate, refer or pertain the above-reference Plaintiffs and/or Claimants
      claims against your insured EXCLUDING REFERENCES TO MENTAL
      IMPRESSIONS, CONCLUSIONS, OR OPINIONS REPRESENTING THE VALUE
      OR MERIT OF THE CLAIM OR DEFENSE OR RESPECTING STRATEGY OR
      TACTICS AND PRIVILEGED COMMUNICATIONS FROM COUNSEL.
4. Any and all documents of any nature whatsoever which refer in any way to the claim and/or
   the facts or circumstances regarding the incidents involving the above-reference Plaintiffs
   and/or Claimants EXCLUDING REFERENCES TO MENTAL IMPRESSIONS,
   CONCLUSIONS, OR OPINIONS REPRESENTING THE VALUE OR MERIT OF
   THE CLAIM OR DEFENSE OR RESPECTING STRATEGY OR TACTICS AND
   PRIVILEGED COMMUNICATIONS FROM COUNSEL.

5. Any and/or all documents or communications of any nature whatsoever which relate, refer
   or pertain to the above-reference Plaintiffs and/or Claimants, the incident, incident site
   and/or any instrumentality involved in the incident, EXCLUDING REFERENCES TO
   MENTAL IMPRESSIONS, CONCLUSIONS, OR OPINIONS REPRESENTING
   THE VALUE OR MERIT OF THE CLAIM OR DEFENSE OR RESPECTING
   STRATEGY OR TACTICS AND PRIVILEGED COMMUNICATIONS FROM
   COUNSEL.

6. Produce all email communications with respect to this claim in its “Native Format”
   “EXCLUDING REFERENCES TO MENTAL IMPRESSIONS, CONCLUSIONS,
   OR OPINIONS REPRESENTING THE VALUE OR MERIT OF THE CLAIM OR
   DEFENSE OR RESPECTING STRATEGY OR TACTICS AND PRIVILEGED
   COMMUNICATIONS FROM COUNSEL”.

7. Loss Run from January 1, 2006 through June 8, 2016, of all slip and fall incidents
   involving your insureds locations, and specifically involving injuries, of any kind on the
   bowling alley. Please also remove any information pertaining to RESERVE
   SETTING OR EXPENSES. Plaintiff only requires, The date of loss, Description of
   Loss, The Date Notified, Location, Claim Number, Claimant’s Name and if Claim is
   open or closed. PLEASE ALSO EXCLUDE REFERENCES TO MENTAL
   IMPRESSIONS, CONCLUSIONS, OR OPINIONS REPRESENTING THE VALUE
   OR MERIT OF THE CLAIM OR DEFENSE OR RESPECTING STRATEGY OR
   TACTICS AND PRIVILEGED COMMUNICATIONS FROM COUNSEL”

8. Produce a privilege log of all communications, documents or esi you alleged to be
   privileged.

9. Provide the attached certification of business records.
